DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities and grammatical errors in the specification:
In the “Field of Invention”  paragraph, line 1, before  “baby bodysuit” insert - - a - - .  
In the “Background to the Invention”  section,  in paragraph one, line 3, after “or” insert     - - a hook and loop fastener - - and capitalize the  word “velcro” to read - - VELCRO - - .
In the fourth paragraph, line 2,  change “typically” to read  - - typical - - .
On page 2, first paragraph, line 2, change “terms” to read - - term - - -. 
On page 2, paragraph  4, line 1, change “is”  to - - are - - .
On page 3, paragraph,  4, last line before “alternatively” it is suggested that  applicant insert the word - - or - - -.
On page 4, line 1 before “polyester”   change “aas” to read - - as - - .
On page 4, paragraph 3, line 1 before “made” insert - - may be - - .

On page 4, paragraph 6, after “zip,”  insert - - or - - and after “alternatively” insert - - a hook and loop fastener, VELCRO - - and delete “Velcro”.

On page 5, paragraph, 3  , line 1, change “suite” to read - - suit - - .  On page 5, paragraph 3, line 2, and on page 6, paragraph 6, line 2,  change “extend” to read - - extends - - .

In page 5, paragraph 4, line 2,and page 6, paragraph 7, line 2,  “waste” should read - - waist - - .
On page 5, paragraph 5, line 3, “consist” should read - - consists - - .
In paragraph 5, line 4, applicant sates that the water proof membrane 32  operatively serves to retain moisture on the inside but allows a transfer of moisture through the membrane and evaporating thereof.  This is unclear and confusing since it is saying it retains moisture but allows moisture to  evaporate.  It appears that applicant actually means that the membrane retains fluids from    flowing  but allows evaporative moisture to evaporate.  This needs to be corrected without adding new matter.

The paragraph needs to be corrected to state that it is fluid moisture transfer that is  retained but evaporative moisture that is allowed through.  The same correction should be done on page 7, paragraph 1. 
In page 6, paragraph one, line 3  and page 7, paragraph 2, last line , after “loose” insert - - or - - .
On page 8, paragraph 3, line 2 capitalize VELCRO and include the generic terminology.

On page 8, in the penultimate paragraph, line 1, change “Consist” to - - consists- -  and in the a last paragraph, line 1, after “laminated,” insert - - or - - .
On page 9, paragraph 2, line 3, before “Alternatively” insert - - or - - and change “form” to  - -  from - - .
Appropriate correction is required.


The use of the term VELCRO, which is a trade name or a mark used in commerce for a hook and loop fastener, has been noted in this application. The term should be accompanied by the generic terminology of      “ a hook and loop fastener” ; furthermore the term  VELCRO should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 2 and 5, there is no antecedent basis for “The inside” and in line      6 for “The outside”.  In claim 1, line 9, there is no antecedent basis for “The steps” and in line 11 for “The other side”. 


In claim 3, line 2, the recitation of  “loose alternatively laminated” is unclear and a better recitation therein would be     - - either unattached or alternatively laminated - - .
Claim 4 is unclear nad indefinite.  In claim 4, line 3 the recitation of  “aesthetically appealing layer”   is unclear and indefinite int hat it would be ones opinion as to whether the layer is aesthetically appealing.  Also it is not clear as to what the other “option” of “optionally laminated to the moisture dissipating  layer” is .  In claim 4, line 5 there is no antecedent basis for “the outer side” of the “monolithic layer” and it is not clear as to what the “outer side “ of that layer encompasses and as to whether applicant meant “other side”.  Also in claim 4 it appears that applicant is attempting to claim      the :infant skin” which  is non -statutory subject matter.   The claim should be amended to sate that the “inner most liner layer that is located to be in direct contact with infant skin when the bod suit is worn. 
Claim   6 is a range within a range and is unclear.  Applicant should claim the thickness of the monolithic membrane as being between 7-20 microns in one claim and then in a separate claim   applicant can then claim the  other embodiment that is 10 microns in a separate   claim.
Claim 7 is narrative in form and unclear.   In claim 7 , line 2 there is no antecedent basis for “the innermost liner layer”.   In line 5 there is no antecedent basis  for ‘ the inside “  and it appears that applicant is attempting to claim  “ an infant skin”.    
In claim 8, line 3, the recitation of “ is capable to receive and accommodate an interchangeable fabric multilayer” is unclear nad indefinite..  The recitation   of “ as hereinbefore described” should be deleted since it is not clear.   The  recitation of “capable of” does not clearly define  if  applicant is claiming the    interchangeable fabric multilayer. 
 In claim 9 , line 2 there is  no antecedent basis for “the buttocks” and in line 3, “the crouch area”.   I t is also not clear of the crouch” is the same as the “Crotch” as discussed in the specification.    In claim 10, 

Claim  10  contains the trademark/trade name VELCRO.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a hook and loop fastener and, accordingly, the identification/description is indefinite.
Response to Arguments
Applicant’s arguments, see the 10-4-2021 response, with respect to  the Conway prior art rejection have been fully considered and are persuasive.  The rejection of  claims 1-10 under 35 USC 102 and 103,  with the Conway prior art has been withdrawn.   
Since applicant’s Specification includes allowable subject matter, the present Examiner has  written the following new claim set to better define applicant’s invention.  The following can be submitted as an Amendment to the claims and specification in order to put the application in the position for allowance.  
Also applicant needs to correct the above items to the specification and include them in an Amendment.


In the claims:
 Cancel claims 1-10 and add new claims  11- 20    as follows:

Claim 11 (NEW).  An infant bodysuit for encasing an infant  and  for moisture management of said infant therein , comprising :an outer body part formed of a fabric material configured to   cover a torso of an infant, a collar through which said  infant neck extends at a top end of the body part;  a pair of   sleeves extending from the body part  to cover said infants arms , an elastic waistband,  a crotch part extending from a lower end of the body part and terminating in a pair of legs wherein the body part, sleeves and legs define an infant body containment area;
said infant body containment area includes a multi-layer  fabric construction including an inner   fabric layer laminated to an inside of the infant body suit   fabric material;   said   fabric layer consists of a waterproof  imperforate monolithic membrane;
said monolithic membrane functions to  retain moisture on an inside of the infant body suit fabric  while also allowing a transfer of moisture through the membrane and evaporation of said moisture on an outside of the membrane;  said imperforate monolithic membrane  is configured to provide  a transfer of moisture on  an inside of said membrane of higher humidity and diffusion through said membrane to another side of said membrane that has a lower humidity.  
Claim 12 (NEW)  An infant body suit as claimed in claim 11 and further wherein said multilayer fabric construction further includes an inner moisture collecting layer laminated on an inside of the monolithic membrane and a moisture dissipating layer is laminated on an outside of the monolithic membrane.
Claim 13 (NEW) An infant bodysuit as claimed in claim  1 wherein said outer body part fabric  is aesthetically appealing and is laminated to the moisture dissipating layer on the outer side of the 
Claim 14 (NEW) An infant bodysuit as claimed in claim 4 and further wherein the hydrophobic inner most liner layer is a polymeric material  including any one of polyester, poly cotton or any combination there of. 
Claim 15 (NEW). An infant bodysuit as claimed in claim 1 and further wherein said monolithic membrane  has a thickness  of 7-10 microns.
 Claim 16 (NEW). An infant bodysuit as claimed in claim 1 and further wherein said monolithic membrane  has a thickness  of 10 microns.

Claim 17 (NEW) An infant bodysuit as claimed in claim 1 wherein the inner fabric  layer is  constructed of a woven or non woven fabric that is hydrophobic   and is configured to transfer moisture therethrough from contact with an infant skin surface and an inside of the infant bodysuit to ensure  that said infant wearer  is substantially dry.

Claim 18 (NEW).  An infant bodysuit as   claimed in claim 1 wherein said infant bodysuit further  includes a pocket that is capable to receive and accommodate an interchangeable  multilayer fabric  panel.
Claim 19 (NEW).  An infant bodysuit as claimed in claim 18 and further wherein said pocket extends along a buttocks of said infant and terminates in a crotch area.
  Claim 20 (NEW).  An infant bodysuit as claimed in claim 18  and further wherein    said pocket is closeable and  includes fasteners of any of clips, a zipper or a hook and loop fastener. 





Applicant needs to review the above claims and point out any deficiencies therein .    IF applicant agrees with the newly drafted claims they should add them  as written beginning with claim number 11-20  into an Amendment for consideration.     
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be reached MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORIA M HALE/Primary Examiner, Art Unit 3732